UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6715


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMES EDWARD GOODE, a/k/a James Goode,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00013-REP-1)


Submitted:   July 19, 2012                    Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Goode, Appellant Pro Se. Michael Arlen Jagels,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Edward Goode appeals the district court’s order

denying    his    18   U.S.C.   § 3582       (2006)   motion   for   a   sentence

reduction.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Goode, No. 3:09-cr-00013-REP-1

(E.D.    Va.    Mar.   28,   2012).      We    dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                         2